EXHIBIT 10.2
Page 1 of 3
ASSET MANAGEMENT AGREEMENT
     This contract is an Asset Management Agreement (“AMA”) by and between
Northeast Ohio Natural Gas Corp. (“NEO”) and John D. Oil and Gas Marketing
Company, LLC (“Marketing”). NEO and Marketing (jointly “The Parties”) expressly
agree to use the Gas Sales Agreement dated July 1, 2008 (“GSA”) for such natural
gas sales from Marketing to NEO as may occur, from time-to-time, as evidenced by
a valid confirmation agreement. Therefore, this AMA incorporates the provisions
of the GSA unless a specific provision of the AMA expressly contradicts a
provision of the GSA.

  1.   Asset Management Agreement. NEO and Marketing agree that Marketing shall
become the Asset Manager of NEO for gas sales and GTS service related to NEO’s
Service Agreement #37959 with Columbia.

  2.   Regulatory Compliance. It is the express intention of NEO and of
Marketing to comply with all aspects of the rules, regulations and decisions of
the Federal Energy Regulatory Commission (the “FERC”) regarding Asset Management
Agreements that were in effect at the time of execution of this Addendum, or as
such rules, regulations and decisions may be changed throughout the term of the
AMA. Deviations from such rules, regulations and decisions of the FERC related
to AMAs are due to mistake or inadvertence and not to intent. If an action
occurs that results in a material deviation from the rules, regulations or
decisions of the FERC, NEO and Marketing pledge to make a good faith effort to
rectify such deviations, when discovered by either or both of them. Material
deviations that result in harm to competitive markets or harm to competitors
will be reported to the Chief Compliance Officer of NEO.

  3.   Term of Contract. This AMA shall commence on January 4, 2010. The
provisions of the AMA governing the release to Marketing of NEO’s interstate
pipeline Service Agreement #37959 and all revisions thereto with Columbia Gas
Transmission Corporation (“Columbia”) may be terminated upon the mutual
agreement of the Parties.         NEO agrees to consult in good faith with
Marketing prior to the expiration of Service Agreement #37959 and to exercise
NEO’s right to roll over or extend the term of Service Agreement #37959 in the
event that Marketing agrees to extend the term of this AMA for a period equal to
the proposed life extension of Service Agreement #37959.         At such time as
Marketing desires to convert this asset management agreement into a long-term,
permanent capacity release of Service Agreement #37959, NEO agrees to enter into
such long-term capacity release at the maximum rate cap applicable to

 



--------------------------------------------------------------------------------



 



Page 2 of 3
ASSET MANAGEMENT AGREEMENT
Columbia’s GTS service. NEO further agrees to use its best efforts to cause
Columbia to substitute Marketing for NEO on Service Agreement #37959.

  4.   Pricing of Released Capacity. Marketing agrees: (1) to assume all the
rights and obligations specified in Service Agreement #37959, including payment
of all costs related to such Service Agreement including but not limited to
rates, fuel charges, authorized or unauthorized over-run charges, penalties or
fees as are approved by the FERC for the GTS service; and (2) to hold NEO
harmless from the incurrence of all such Service Agreement costs. Marketing
shall have the absolute right to receive any FERC ordered refunds or rebates
allocated to Service Agreement #37959.

  5.   Express Conditions — Rights of Recall. NEO shall have the right to inject
and withdraw one hundred percent of its daily contract demand if necessary to
meet its firm capacity requirements. Notwithstanding the foregoing, Marketing
agrees that NEO may on any day during a minimum period of five months out of
each twelve-month period of the release call upon Marketing to deliver to NEO
one-hundred percent of the daily contract demand for storage injections or
withdrawals. The price of the natural gas so delivered shall be as specified in
the GSA.

  6.   Appointment of Agent on Columbia. Marketing appoints NEO to act as
Marketing’s agent for the purpose of communicating this capacity release
transaction for timely posting on Columbia’s internet website in accord with the
rules and regulations of the FERC and Columbia’s tariff. NEO agrees to act as
Marketing’s agent for the purpose of this capacity release posting.         NEO
agrees to appoint and/or authorize, and hereby appoints and authorizes,
Marketing to act as NEO’s Agent on Columbia in order for Marketing to engage in
various activities in accordance with this AMA and the GSA. Specifically, NEO
authorizes Marketing to perform the following functions and/or access
information concerning Marketing’s activity related to: the submission of
nomination and associated activities, including but not limited to confirmation
and scheduling; the submission of bids for released capacity; the offering of
released capacity; invoicing, including but not limited to the receipt and
viewing of invoices and being responsible for payments.         Further,
Marketing agrees to act as NEO’s Agent on Columbia in order for Marketing, on
NEO’s behalf, to engage in various activities in accordance with the AMA and the
sale of natural gas pursuant from Marketing to NEO. Specifically, Marketing is
authorized to perform the following functions and/or access information
concerning NEO’s activities related to: the submission of nominations and
associated activities, including but not limited to confirmation and scheduled
volumes; the receipt of third party imbalance statements; the execution of
imbalance trades; the submission of bids for released capacity; the offering of
released capacity; and invoicing, including but not limited to the receipt and
viewing of invoices and being responsible for payments.         Marketing and
NEO each agree to execute the appropriate form(s) and provide the appropriate
notice required by Columbia for the designation of an Agent.

 



--------------------------------------------------------------------------------



 



Page 3 of 3
ASSET MANAGEMENT AGREEMENT

  7.   Termination of Agency Agreements. Marketing shall act as NEO’s agent as
described above on Columbia until this AMA is terminated by either party
pursuant to the terms of this AMA. Upon termination, Marketing and NEO agree to
execute the appropriate form(s) and provide appropriate notice to Columbia to
terminate or remove the agency authorization(s).

          THEREFORE, Marketing agrees to become the Asset Manager and Agent of
NEO as described above, and NEO agrees to enter into a pre-arranged capacity
release of the interstate pipeline capacity in #37959, subject to NEO’s rights
of recall as specified above, which are not to be diminished by any provisions
of the GSA.
          IN WITNESS WHEREOF, the Parties have executed this Asset Management
Agreement.
     This AMA may be executed in counterparts, an original of each signed AMA to
be delivered to the counterpart.

            Asset Manager: John D. Oil and
Gas Marketing Company, LLC
      /s/ Richard M. Osborne       Richard M. Osborne      Chief Executive
Officer      Date: January 3, 2010        Capacity Releaser: Northeast
Ohio Natural Gas Corp.
      /s/ Martin Whelan       Martin Whelan      Vice President       Date:
January 3, 2010    

 